              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 1 of 11



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     LEE DAVIS H.,
 8
                               Plaintiff,                 CASE NO. C19-1765-BAT
 9
            v.                                            ORDER REVERSING AND
10                                                        REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                     ADMINISTRATIVE PROCEEDINGS
11
                               Defendant.
12

13          Plaintiff appeals denial of his application for Supplemental Security Income, contending

14   the ALJ erred by discounting his testimony, three lay witnesses’ statements, and several medical

15   opinions, and the Appeals Council erred by failing to consider a medical opinion submitted after

16   the ALJ’s decision. Dkt. 11. As discussed below, the Court REVERSES the Commissioner’s

17   final decision and REMANDS the matter for further administrative proceedings under sentence

18   four of 42 U.S.C. § 405(g).

19                                          BACKGROUND

20          Plaintiff is 33 years old, has a high school education, and has no past relevant work. Tr.

21   31. He alleges disability beginning August 3, 2015. Tr. 17. After conducting a hearing in

22   August 2018, the ALJ issued a decision finding Plaintiff not disabled. Tr. 197-247, 17-34. The

23   ALJ found Plaintiff had severe impairments of Ehlers-Danlos syndrome, poly arthralgias,



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 2 of 11



 1   Asperger’s syndrome, major depressive disorder, bipolar disorder, anxiety disorder, and

 2   substance addiction disorder. Tr. 20. The ALJ found Plaintiff could perform sedentary work

 3   with additional limitations, including only occasional work setting changes, occasional

 4   interaction with supervisors, no team or cooperative work, and no members of the public present.

 5   Tr. 22-23.

 6                                             DISCUSSION

 7          This Court may set aside the Commissioner’s denial of Social Security benefits only if

 8   the ALJ’s decision is based on legal error or not supported by substantial evidence in the record

 9   as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

10   A.     Medical Opinions

11          An ALJ must provide “clear and convincing” reasons to discount a doctor’s

12   uncontradicted opinion and “specific and legitimate” reasons to discount a doctor’s contradicted

13   opinion. Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017). Plaintiff contends the treating

14   and examining doctors’ opinions are uncontradicted because they are contradicted only by non-

15   examining doctors’ opinions. Dkt. 11 at 5. Plaintiff’s argument relies on a misreading of Ninth

16   Circuit precedent stating “the contrary opinion of a non-examining medical expert does not alone

17   constitute a specific, legitimate reason for rejecting a treating or examining physician’s

18   opinion….” Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (emphasis added). In

19   other words, contradictory opinions are a conflict the ALJ must resolve (and provide reasons

20   for), not a reason to discount one opinion or the other. Ninth Circuit precedent is clear that when

21   contradicted by “another doctor’s opinion,” even a non-examining doctor’s opinion, an ALJ need

22   only provide “specific and legitimate” reasons. Trevizo, 871 F.3d at 675, 676 (where treating

23   physician’s opinion was inferred to be inconsistent with non-examining physician’s opinion,



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 3 of 11



 1   “specific and legitimate” standard was applied). The specific and legitimate standard applies

 2   here.

 3           1.     Theodore J. Becker, Ph.D.

 4           In April 2018, Dr. Becker gave Plaintiff a Performance-Based Physical Capacity

 5   Evaluation. Tr. 3618-43. Dr. Becker opined Plaintiff was “work intolerant” based on his

 6   “significant physiological fatigue in work physiology,” “aberrational clinical physiological

 7   profile, and “biomechanical spine dysfunction.” Tr. 3633. The ALJ discounted Dr. Becker’s

 8   opinions as vague, lacking specific functional limitations, and lacking explanation. Tr. 28. None

 9   of these were specific and legitimate reasons supported by substantial evidence.

10           Dr. Becker’s report explains the physiological abnormalities and spine dysfunction

11   preventing Plaintiff from standing or walking safely and thus making him work intolerant.

12   Plaintiff’s blood pressure elevated dangerously when he walked for 41 seconds at a speed of half

13   a mile per hour. Tr. 3631 (In “Distance Duration Test,” Plaintiff’s “elevated blood pressure”

14   when ambulating and slow recovery to resting rate showed he was “at risk for onset

15   cardiovascular incident, and that he should not be working.”). Plaintiff’s observed inability to

16   safely walk slowly for less than a minute is not vague, non-specific, or unexplained. Other

17   results also supported extreme limits on standing and walking. After “minimal exertion,”

18   expected recovery to resting heart rate was expected within one minute, but Plaintiff’s rate took

19   four minutes. Tr. 3632. During a standing task where heart rate should increase by 8, his

20   increased by 40. Tr. 3632. Even during a seated task where heart rate should increase by four

21   beats per minute, Plaintiff’s increased by 12. Tr. 3632. As for spine dysfunction, every

22   measurement of spinal range of motion was abnormal. Tr. 3624-25. The Court concludes the

23   ALJ erred by discounting Dr. Becker’s opinions.



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 3
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 4 of 11



 1          2.      Carolyn C. Houk, M.D.

 2          Plaintiff’s treating physician, Dr. Houk, opined Plaintiff’s “mobility is limited. He uses a

 3   wheelchair for long excursions and often a cane for shorter distances.” Tr. 4555. Dr. Houk also

 4   referred to Dr. Becker’s opinions, noting Plaintiff “recently had a performance-based physical

 5   capacity evaluation and was found to be work intolerant due to physiological fatigue, orthostatic

 6   hypotension and restricted spinal biomechanics.” Id.

 7          The ALJ discounted Dr. Houk’s opinions as inconsistent with the medical evidence and

 8   Plaintiff’s activities. Tr. 28. The only activity the ALJ cited was “spend[ing] all day playing

 9   computer games,” which the ALJ found showed an “ability to persist.” Tr. 28. Playing on a

10   stationary computer is not inconsistent with Dr. Houk’s opinion of limited mobility.

11          As for medical evidence, the ALJ cited three records. Tr. 28 (citing Tr. 3810, 4061,

12   1853). One shows “notably decreased strength, hypermobility of joints, and pain impairing

13   [bilateral] hand use for critical daily activities,” which support rather than undermine Dr. Houk’s

14   opinions. Tr. 1853. The other two are from emergency department visits for abdominal pain.

15   Tr. 3810, 4061. The musculoskeletal and neurological examinations showed normal range of

16   motion, sensory function, and motor function and strength. Id. These basic screening tests from

17   an examination focused on acute abdominal pain do not undermine Dr. Houk’s opinions, where

18   more relevant clinical findings focused on Plaintiff’s functional capacity show serious deficits.

19   See Tr. 3622-32, 1853; see Garrison v. Colvin, 759 F.3d 995, 1018 (9th Cir. 2014) (“While ALJs

20   obviously must rely on examples…, the data points they choose must in fact constitute examples

21   of a broader development”). The ALJ’s finding “medical records do not document objective

22   findings showing that his conditions are as debilitating as Dr. Houk opined” is not supported by

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 4
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 5 of 11



 1   substantial evidence. Conflict with medical evidence was not a specific and legitimate reason to

 2   discount her opinions.

 3          The Court concludes the ALJ erred by discounting Dr. Houk’s opinions.

 4          3.      Jane Distad, M.D.

 5          In May 2018, Dr. Distad filled out an Assessment of Physical Functioning. Tr. 4319-22.

 6   Asked if he needed to alternate between sitting, standing, and/or walking, she replied “No, but he

 7   does best with slow positional transitions.” Tr. 4320. Asked if he needed an assistive device,

 8   she wrote he “uses a walker/wheelchair for all of his medical comorbidities.” Id. Plaintiff

 9   contends the ALJ failed to address these opined limitations. The Commissioner argues these

10   opinions depended on standing and walking limitations the ALJ permissibly rejected. The ALJ

11   rejected Dr. Distad’s opinion Plaintiff could stand or walk only “seconds to minutes” in a day as

12   inconsistent with Plaintiff’s activities, including a 2016 report of walking half a mile. Tr. 29,

13   2141. Plaintiff does not challenge this finding.

14          Stating Plaintiff “uses” a walker/wheelchair and “does best” with slow positional

15   transitions are not clearly opinions of functional limitation. An ALJ need not consider a

16   recommendation in the absence of specific and identified functional limitations. See Rounds v.

17   Comm’r Soc. Sec. Admin., 807 F.3d 996, 1005-06 (9th Cir. 2015); see also Valentine v. Comm’r,

18   Soc. Sec. Admin., 574 F.3d 685, 691–92 (9th Cir. 2009) (ALJ is not required to credit or reject an

19   examining psychologist’s recommendations for coping with symptoms when those

20   recommendations do not include opinions as to specific functional limitations). The Court

21   concludes the ALJ did not err by failing to include limitations based on Dr. Distad’s statements.

22          4.      Rahul Khurana, M.D.

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 5
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 6 of 11



 1          In January 2016 Dr. Khurana examined Plaintiff and opined moderate difficulty with

 2   simple instructions, marked to severe impairment in work-related judgment, moderately impaired

 3   understanding, severe impairment in sustained concentration and persistence, severe impairment

 4   interacting with the public, supervisors, or coworkers, and severe difficulty tolerating changes in

 5   work routines. Tr. 760. He opined Plaintiff’s impairments were “chronically disabling both

 6   socially & occupationally.” Id. The ALJ discounted Dr. Khurana’s opinions as inconsistent with

 7   his own examination findings and Plaintiff’s activities. Tr. 29. Inconsistency with Dr.

 8   Khurana’s own findings was a specific and legitimate reason to discount his opinions. For

 9   example, he opined moderate difficulty with simple instructions despite observing Plaintiff

10   correctly perform a three-step task. Tr. 759. He opined severe impairment in concentration

11   despite observing Plaintiff perform normally in tasks designed to measure concentration. Id.

12   And he opined marked judgment deficits despite observing “[j]udgment appears intact.” Id.

13   Plaintiff argues Dr. Khurana supported his opinions with his own observations, but fails to

14   identify any supporting observations. Dkt. 11 at 12. The Court concludes the ALJ did not err by

15   discounting Dr. Khurana’s opinions.

16          5.      David Mashburn, Ph.D.

17          Dr. Mashburn examined Plaintiff in April 2017 and opined he was markedly limited in

18   maintaining punctual attendance, adapting to changes, communicating and performing

19   effectively, maintaining appropriate behavior, and completing a normal work day and work week

20   without interruptions from psychologically based symptoms. Tr. 1379. The ALJ discounted Dr.

21   Mashburn’s opinions as inconsistent with his own observations and Plaintiff’s activities. Tr. 29.

22   The ALJ cited Dr. Mashburn’s findings of intact memory and concentration, passively

23   cooperative behavior, and full orientation, but did not explain how they contradict any of Dr.



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 6
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 7 of 11



 1   Mashburn’s opinions. Id. The ALJ found the overall record showed “generally good social

 2   functioning,” citing treatment records showing Plaintiff was “[p]leasant and cooperative” to his

 3   provider and had romantic relationships. Tr. 29, 726, 2141. Interactions with providers and

 4   romantic partners are sufficiently different from work interactions that these records do not

 5   undermine Dr. Mashburn’s opinions, which were supported by his clinical observations of

 6   abnormal appearance, attitude, and behavior. Tr. 1380. The ALJ found Plaintiff could “maintain

 7   focus on a variety of tasks such as researching medical conditions, writing a blog, playing video

 8   games, and designing complex games.” Tr. 29. There is no indication Plaintiff spent sustained

 9   time focusing on any of these activities except playing video games. See Tr. 2191, 2217-18,

10   2236. However, Plaintiff testified he was not able to play video games multiple hours a day for

11   even two days in a row and only played multiple hours a few days per month. Tr. 212-13.

12   Unlike work tasks, the games Plaintiff plays are “built to be easy,” with no pressure, and can be

13   stopped and started at will. Tr. 211. The ALJ found Plaintiff played video games “six to eight

14   hours per day, with only occasional short breaks,” but the citation the ALJ provided is a 2016

15   treatment note describing “overuse of computer” two years prior, which is before Plaintiff’s

16   alleged onset date. Tr. 1853. On this record, inconsistency with Plaintiff’s activities was not a

17   specific and legitimate reason to discount Dr. Mashburn’s opinions. The Court concludes the

18   ALJ erred by discounting them.

19          6.      Tony Watson, LMHC

20          In July 2018 Plaintiff’s mental health counselor, Mr. Watson, opined Plaintiff had

21   marked limitations in several areas, would be off task more than 15% of the work day, would be

22   at least 15% slower than the average employee, and would miss several days of work per month.

23   Tr. 4347-50. The ALJ gave these opinions “no weight” because they were contradicted by



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 7
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 8 of 11



 1   Plaintiff activities, including “managing an active social life, playing games for several hours per

 2   day, researching his symptoms and diagnoses, building video games, blogging, and being an

 3   activist.” Tr. 29. None of these activities required any particular pace or consistency, and the

 4   ALJ did not explain how they contradicted any of Mr. Watson’s opinions. The Court concludes

 5   the ALJ erred by discounting Mr. Watson’s opinions.

 6          7.      Caregivers

 7          Plaintiff’s caregivers Luisa Benson, CNA, in November 2016 and Jesse X. Menard in

 8   April 2018 described extreme limitations in walking without a cane, lifting more than a couple of

 9   pounds, using his hands, social functioning, and concentration. Tr. 762-63, 3614-15. The ALJ

10   discounted these statements as inconsistent with treatment notes showing “intact physical

11   functioning and mental status” and with Plaintiff’s activities such as playing video games for

12   several hours per day. Tr. 30. Plaintiff’s ability to walk half a mile in September 2016 and his

13   testimony of using his hands to play several hours of video games in a day were germane reasons

14   to discount these statements. Tr. 2141, 212.

15          Caregiver Aki Douthat in May 2018 described Plaintiff frequently falling and having

16   problem holding utensils. Tr. 591. The ALJ discounted these statements as inconsistent with

17   medical records showing “generally good balance” and playing video games, which required

18   “upper extremity functioning.” Tr. 30. Plaintiff’s testified ability to play video games,

19   sometimes several hours per day, was a germane reason to discount difficulty holding utensils.

20   Tr. 212. The ALJ failed to provide any citation to support a finding of good balance, however,

21   and the only citation in the ALJ’s decision related to balance shows “mild imbalance” in

22   Plaintiff’s gait. Tr. 4553. On remand the ALJ should reconsider the statements about balance.

23          8.      Sharmila Ahmed, M.D.



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 8
              Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 9 of 11



 1          In October 2018, one month after the ALJ’s decision, Dr. Ahmed submitted a letter

 2   noting she had been treating Plaintiff since 2011 and opining it would be “very difficult for him

 3   to perform sedentary working with frequent repetitive movements for 8 hours and a 5-day

 4   workweek.” Tr. 13. The Appeals Council found Dr. Ahmed’s opinions did “not relate to the

 5   period at issue,” despite Dr. Ahmed’s statement she had treated Plaintiff since 2011 and her

 6   specific mention of worsening symptoms over “the last 6 months.” Tr. 2, 13. The

 7   Commissioner contends Dr. Ahmed’s opinions are “repetitive and cumulative of the opinions”

 8   the ALJ addressed, and therefore would not change the ALJ’s analysis. Dkt. 14 at 8-9. Because

 9   the ALJ must reevaluate several medical opinions, the ALJ should also consider Dr. Ahmed’s

10   opinions.

11   B.     Plaintiff’s Testimony

12          The ALJ discounted Plaintiff’s testimony based on lack of supporting medical evidence,

13   improvement with treatment, medication misuse, and conflict with his activities. Tr. 24-27.

14   Lack of supporting medical evidence cannot, alone, constitute a sufficient reason to discount a

15   claimant’s testimony. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005). Improvement with

16   treatment was also not a sufficient reason. Impairments that can be “controlled effectively” by

17   medication or treatment are not considered disabling for purposes of determining eligibility for

18   Social Security benefits. See Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th

19   Cir. 2006). Treatment notes show medications improved Plaintiff’s “functional activity level”

20   from one to four or five out of ten. Tr. 860, 724. While this is some improvement, it does not

21   indicate Plaintiff’s symptoms improved to such a degree that he is now able to work, or that

22   contradicts his testimony.

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 9
             Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 10 of 11



 1          Medication misuse, however, was a clear and convincing reason to discount Plaintiff’s

 2   testimony. In January 2015 a provider declined to provide further medication “[d]ue to the

 3   repeated instances involving sharing prescription medications, in spite of being asked not to do

 4   so.” Tr. 1980. In January 2016 a provider stated Plaintiff’s “unusual use of morphine today, as

 5   well as his request for benzodiazepines[,] is concerning to me for substance use disorder.” Tr.

 6   3744. In July 2016 a provider imposed a three-month “holiday” from pain medication because

 7   Plaintiff had several “aberrancies” and “overused his medications.” Tr. 3920. In January 2018

 8   Plaintiff threatened to file a complaint against a provider for removing PTSD as a diagnosis,

 9   because he needed the diagnosis to obtain benzodiazepines during certain medical procedures.

10   Tr. 2156. An ALJ may reject a claimant’s testimony when there is evidence of drug-seeking

11   behavior suggesting the claimant exaggerated her symptoms to receive prescription pain

12   medication. See Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir. 2001). Plaintiff argues it is

13   significant none of his providers diagnosed a substance use disorder. Dkt. 15 at 8. No such

14   diagnosis is required. The ALJ rationally interpreted the evidence as showing drug-seeking

15   behavior, which was a clear and convincing reason to discount Plaintiff’s pain testimony.

16          Plaintiff’s activities were another clear and convincing reason to discount his testimony.

17   Plaintiff alleges disability beginning August 2015. At the August 2018 hearing he testified he

18   could not “walk more than ten feet without balance problems,” yet in September 2016 he

19   reported walking half a mile. Tr. 214, 2141. Plaintiff attends weekly water aerobics classes,

20   contradicting his testimony of agoraphobia and inability to get along with others. Tr. 1853.

21          The Court concludes the ALJ did not err by discounting Plaintiff’s testimony.

22   C.     Lay Witness Statements

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 10
             Case 2:19-cv-01765-BAT Document 16 Filed 06/22/20 Page 11 of 11



 1          Plaintiff’s father, mother, and sister provided statements describing Plaintiff’s disabling

 2   pain, social dysfunction, and cognitive limitations. Tr. 534-41, 567, 588-89, 590, 3616-17. The

 3   ALJ discounted these statements for the same reasons he discounted Plaintiff’s testimony, which

 4   were germane reasons to discount the lay witness statements. Tr. 31.

 5                                            CONCLUSION

 6          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

 7   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g).

 8          On remand, the ALJ shall evaluate Dr. Ahmed’s opinions; reevaluate the opinions of Dr.

 9   Becker, Dr. Houk, Dr. Mashburn, and Mr. Watson; reconsider Plaintiff’s caregiver’s statements

10   about Plaintiff’s balance; develop the record and reassess the RFC as appropriate; and proceed to

11   step five as needed.

12          DATED this 22nd day of June, 2020.

13

14                                                                A
                                                          BRIAN A. TSUCHIDA
15                                                        Chief United States Magistrate Judge

16

17

18

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 11
